—In a negligence action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Robbins, J.), entered March 4, 1994, which denied their motion for summary judgment on the issue of liability and granted the defendants’ cross motion for summary judgment dismissing the complaint on the ground that the plaintiff Milena Rajkov had not sustained a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs’ contentions, the record fails to raise any triable issues of fact (see, CPLR 3212 [b]) that the plaintiff Milena Rajkov sustained a serious injury as defined by Insurance Law § 5102 (d). Sullivan, J. P., Thompson, Krausman and Florio, JJ., concur.